Citation Nr: 1442368	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  03-29 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for a chronic renal disorder.


WITNESSES AT HEARING ON APPEAL

Veteran and Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran had active duty service from January 1966 to January 1968.  

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from an August 2002 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In June 2004, the Veteran and his spouse, the Appellant, appeared at a hearing before the undersigned Veterans Law Judge.  This matter was remanded in June 2006.  A February 2009 decision increased the initial rating for the chronic renal disorder to 30 percent effective  April 11,  2002.  In December 2011, the Board issued a decision that, in part, denied the claims of entitlement to an initial rating in excess of 30 percent for a chronic renal disorder.  In March 2012, the Veteran died and his surviving spouse has been substituted as the Appellant.

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Appellant a letter notifying her of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the June 2004 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Appellant responded that she wished to have the prior decision vacated and a new one issued in its place.

Accordingly, an August 2014 order to Vacate vacated the portion of the December 2011 Board decision that denied entitlement to an initial rating in excess of 30 percent for a chronic renal disorder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, the Appellant's claim must be remanded in order to ensure that there is a complete record upon which to decide such claim so that the Appellant is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, a remand is necessary to obtain the Veteran's treatment records regarding the service-connected chronic renal disorder from June 2008 to March 2012.  The record shows that the Veteran received treatment for the chronic renal disorder at the VA healthcare system.  These records are pertinent to the claim for a higher rating for the service-connected chronic renal disorder.  

VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for benefits.  38 U.S.C.A. § 5103A(a)(1).  As part of the duty to assist, VA shall make reasonable efforts to obtain relevant records including private records that the claimant adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).

The Board finds that the RO/AMC should make an attempt to obtain copies of the Veteran's VA treatment records referable to the chronic renal disorder dated from June 2008 to March 2012.  The RO/AMC should also request the Appellant to identify any other VA, non-VA, or private medical treatment for the service-connected chronic renal disorder from June 2008 to March 2012, and provide sufficient information and, if necessary, authorization to enable the RO/AMC to obtain such pertinent clinical records.  The RO/AMC should make an attempt to obtain copies any treatment records from any treatment source identified by the Appellant.

The RO/AMC should associate with the VBMS file evidence that the Appellant is a substituted claimant under the provisions of 38 U.S.C.A. § 5121A (West 2002).  Evidence of substitution is not currently of record. 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the VBMS file evidence that the Appellant is a substituted claimant under the provisions of 38 U.S.C.A. § 5121A (West 2002).  

2.  Obtain copies of the Veteran's VA treatment records referable to the chronic renal disorder from June 2008 to March 2012.  

Request the Appellant to identify any other pertinent VA, non-VA, or private clinical records showing treatment of the service-connected chronic renal disorder from June 2008 to March 2012.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence.  If the Appellant adequately identifies the health care providers and provides the completed authorizations, request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file. 



3.  Readjudicate the claim for a higher rating for chronic renal disorder.  If any benefit sought on appeal remains denied, the RO should provide the Appellant with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D C Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



